     D. Lee Roberts, Jr., Esq.
 1   Nevada Bar No. 8877
     lroberts@wwhgd.com
 2   Colby L. Balkenbush, Esq.
     Nevada Bar No. 13066
 3   cbalkenbush@wwhgd.com
     Brittany M. Llewellyn, Esq.
 4   Nevada Bar No. 13527
     bllewellyn@wwhgd.com
 5   WEINBERG, WHEELER, HUDGINS,
       GUNN & DIAL, LLC
 6   6385 South Rainbow Blvd., Suite 400
     Las Vegas, Nevada 89118
 7   Telephone: (702) 938-3838
     Facsimile: (702) 938-3864
 8
     Attorneys for Defendants UnitedHealthcare
 9   Insurance Company, United HealthCare Services, Inc.,
     UMR, Inc., Oxford Health Plans, Inc.,
10   Sierra Health and Life Insurance Co., Inc.,
     Sierra Health-Care Options, Inc., and
11   Health Plan of Nevada, Inc.
12

13
                               UNITED STATES DISTRICT COURT
14
                                      DISTRICT OF NEVADA
15
   FREMONT EMERGENCY SERVICES                          Case No.: 2:19-cv-00832-JAD-VCF
16 (MANDAVIA), LTD., a Nevada professional
   corporation,
17                                                     STIPULATION AND ORDER TO
                        Plaintiff,                     EXTEND THE DEADLINE FOR
18                                                     DEFENDANTS TO FILE THEIR
          vs.                                          OPPOSITION, AND FOR PLAINTIFF TO
19                                                     FILE ITS REPLY, TO PLAINTIFF’S
   UNITED HEALTHCARE INSURANCE                         MOTION FOR LEAVE TO FILE FIRST
20 COMPANY, a Connecticut corporation; UNITED          AMENDED COMPLAINT
   HEALTH CARE SERVICES INC. dba
21 UNITEDHEALTHCARE, a Minnesota                       (FIRST REQUEST)
   corporation; UMR, INC. dba UNITED MEDICAL
22 RESOURCES, a Delaware corporation; OXFORD
   HEALTH PLANS, INC., a Delaware corporation;
23 SIERRA HEALTH AND LIFE INSURANCE
   COMPANY, INC., a Nevada corporation;
24 SIERRA HEALTH-CARE OPTIONS, INC., a
   Nevada corporation; HEALTH PLAN OF
25 NEVADA, INC., a Nevada corporation; DOES 1-
   10; ROE ENTITIES 11-20,
26
                        Defendants.
27

28
                                              Page 1 of 3
 1          Pursuant to District of Nevada Local Rule 6-1(a), Defendants UnitedHealthcare
 2   Insurance Company (“UHIC”), United HealthCare Services, Inc. (“UHS”), UMR, Inc. (“UMR”),
 3   Oxford Health Plans, Inc. (“Oxford”), Sierra Health and Life Insurance Co., Inc. (“SHL”), Sierra
 4   Health-Care Options, Inc. (“SHO”), and Health Plan of Nevada, Inc. (“HPN”) (collectively
 5   “Defendants”), and Plaintiff Fremont Emergency Services (Mandavia), Ltd. (“Plaintiff”), by and
 6   through their respective counsel, stipulate and request that this Court extend the deadline to file
 7   Defendants’ Opposition to Plaintiff’s Motion for Leave to File First Amended Complaint (ECF
 8   No. 32) filed on October 30, 2019, by an additional 7 days from November 13, 2019 to
 9   November 20, 2019. The parties further stipulate and request that this Court extend the deadline
10   to file Plaintiff’s Reply in support of its Motion for Leave to File First Amended Complaint to
11   December 6, 2019. This is the first stipulation for an extension of time for the briefing related to
12   Plaintiff’s Motion for Leave to File First Amended Complaint.
13          This request for an extension does not result from any improper purpose or to cause
14   delay. Defendants requested an extension due to its position that the Motion for Leave contains
15   complex issues at hand and because counsel has prior commitments in other cases, and
16   adjustment to the reply deadline in light of the upcoming holiday.
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 Page 2 of 3
 1          WHEREFORE, the parties respectfully request that this Court extend the deadline to file
 2   Defendants’ Opposition to Plaintiff’s Motion for Leave to File First Amended Complaint (ECF.
 3   No. 32) to November 20, 2019. The parties further request that this Court extend the deadline to
 4   file Plaintiff’s Reply to Defendants’ Opposition to Plaintiff’s Motion for Leave to File First
 5   Amended Complaint to December 6, 2019. This is the first stipulation for an extension of time
 6   for the briefing related to Plaintiff’s Motion for Leave to File First Amended Complaint.
 7         IT IS SO STIPULATED.
 8
     WEINBERG, WHEELER, HUDGINS,                        McDONALD CARANO LLP
 9
     GUNN & DIAL, LLC
10
     /s/ Colby Balkenbush                               /s/ Kristen Gallagher
11   D. Lee Roberts, Jr., Esq.                          Pat Lundvall, Esq.
     Colby L. Balkenbush, Esq.                          Kristen T. Gallagher, Esq.
12   Brittany M. Llewellyn, Esq.                        Amanda M. Perach, Esq.
     6385 South Rainbow Blvd., Suite 400                2300 W. Sahara Ave., Suite 1200
13
     Las Vegas, Nevada 89118                            Las Vegas, Nevada 89102
14
     Attorneys for Defendants UnitedHealthcare Attorneys for Plaintiff Fremont Emergency
15   Insurance Company, United HealthCare Services (Mandavia), Ltd.
     Services, Inc., UMR, Inc., Oxford Health Plans,
16   Inc., Sierra Health and Life Insurance Co., Inc.,
     Sierra Health-Care Options, Inc., and Health
17
     Plan of Nevada, Inc.
18
19                                              IT IS SO ORDERED.

20
                                                 Cam Ferenbach
21                                               United States Magistrate Judge
22                                              DATED: November 12, 2019

23

24

25

26
27

28
                                                Page 3 of 3
